This is the second appeal of this case. The defendant in the case of Haddock v. Sticelber  Mong, 65 Okla. 254,165 P. 1138, appealed from a judgment based upon an instructed verdict for the plaintiffs, which judgment was reversed by this court, and remanded for a new trial. A new trial was had, and the plaintiffs have now appealed from the judgment of the lower court based upon an instructed verdict for the defendant.
The plaintiffs bring this action to recover the sum of $1,118 for drilling an oil and gas well for the defendant. The defendant alleges that he was to pay for one-half of the first 900 feet of the well, and that the Westerly Oil Company and P.F. Daulgren were to pay for the other one-half of the first 900 feet; and that the defendant was to pay for the drilling of the remainder of the well, 320 feet. R.C. Mong testified that he, on behalf of, and as a member of, the partnership of Sticelber  Mong, made the contract with the defendant to drill this well, and that the defendant was to pay the plaintiffs therefor, and no other person was known in the deal.
There is a conflict in the testimony of the plaintiffs and defendant on this point. If the jury had believed the testimony of the witness Mong, it would have been justified in returning a verdict for the plaintiffs for the drilling of the well to its full depth. The weight of the evidence is a matter for the jury to determine. On a motion for an Instructed verdict, it is not a question of where the weight of the evidence lies, but the only question presented is whether, disregarding the evidence of the defendant and admitting the truth of all the evidence by the plaintiff, together with such inferences and conclusions as may be reasonably drawn therefrom, there is enough evidence to reasonably sustain a verdict of the jury, should the jury find for the plaintiff. Moore v. First Nat. Bank, 30 Okla. 623, 121 P. 626; Frick-Reid Supply Co. v. Hunter, 47 Okla. 151, 148 P. 83; Littlejohn v. Midland Valley Ry. Co., 47 Okla. 212, 148 P. 120; Case v. Posey,55 Okla. 163, 154 P. 1165; Akin v. Baldwin Piano Co., 62 Okla. 241,162 P. 221; Haddock v. Sticelber  Mong, 65 Okla. 254,165 P. 1138; Matthews v. Mounts, 81 Okla. 245, 197 P. 708; Jones v. First St. Bank, 39 Okla. 784, 136 P. 737; Abbott et al. v. Dingus, 44 Okla. 567, 145 P. 365.
Under this rule, which has been uniformly adhered to by this court, we think the evidence produced on the part of the plaintiffs was sufficient to take the case to the jury.
The judgment of the trial court should, therefore, be reversed and this case remanded for a new trial.
By the Court: It is so ordered.